DETAILED ACTION
	This office action is in response to the communication filed on February 17, 2022. Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/22 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-22 are allowed.
The prior art of record Lefebvre (US Pub 2012/0191585) discloses receiving a document containing structured data from a network domain, determining a category of events, classifying the document as corresponding to one of an event or a non-event, 
The prior art of record Hyttinen (US Pub 2005/0177404) discloses adding event data automatically to a calendar application.
The prior art of record Long (US Pub 2015/0100877) discloses determining based on a domain name of a network domain one of a plurality of different categories of events corresponding to the network domain.
The prior art of record Sarikaya (US Pub 2018/0061401) discloses parsing content and generating a confirmation dialog based on the parsed content containing event data and time.
The prior art of record Josifovski (US Pub 2017/0308517) discloses parsing information from messages related to a reservation to retrieve time information, creating/updating a data record corresponding to the reservation, and using the information to automatically update a calendar.
The prior art of record Berner (US Pat 9,176,945) discloses extracting data from messages related to reservations.
The prior art of record Roussos (US Pub 2018/0205741) discloses extracting data from fields of a confirmation email to retrieve identifiers and times related to a reservation.
The prior art of record Miller (US Pub 2015/0149879) discloses determining accuracy for an event extraction process over a period of time, receiving reports of 
The prior art of record Baffes (US Pub 2004/0122823) discloses updating event extraction software.
The prior art of record Onetto (US Pub 2018/0364651) discloses determining a baseline over a first period of time and determining a change between a current value over a second period of time and the baseline over the first period of time.
The prior art of record Abolafia (US Pub 2017/0083552) discloses determining accurate times associated with events using a baseline time.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1 and 11, such as “determining, based on a domain name of a network domain, a category of events corresponding to the network domain, wherein the category of events is one of a plurality of different categories of events, selecting a data extractor for the category of events, from a set of data extractors for the plurality of different categories of events, invoking, by the selected data extractor, a set of field extractors, each of which is configured to extract data from a corresponding type of field in the structured data, extracting, by the set of field extractors, data within fields of the structured data, wherein the extracted data includes at least one candidate start time and one or more of a reservation identifier or a natural language description of a confirmation, and assembling, by the data extractor, the extracted data into an extracted event, wherein the extracted event includes one of the at least one candidate start time as a start time for the extracted event based on a 
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claim 21, such as “determining a baseline accuracy for an event extraction process based on successful extractions of calendar event data from fields of structured data provided by a network domain relative to unsuccessful extractions of calendar event data from fields of structured data provided by the network domain over a first period of time” in combination with “determining, based on plurality of reports of successful extractions and plurality of reports of failed extractions, a current accuracy for the event extraction process over a second period of time” and “updating, in response to a change between the current accuracy over the second period of time and the baseline accuracy over the first period of time, event extraction software for one or more fields”.
The dependent claims 2-10, 12-20, and 22, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REZWANUL MAHMOOD/Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                                                                February 26, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164